NEUBERGER BERMAN EQUITY FUNDS CLASS R6 ADMINISTRATION AGREEMENT SCHEDULE A Class R6 of the Series of Neuberger Berman Equity Funds currently subject to this Agreement are as follows: Neuberger Berman Emerging Markets Equity Fund Neuberger Berman Genesis Fund Neuberger Berman International Equity Fund Neuberger Berman Mid Cap Growth Fund Neuberger Berman Real Estate Fund Neuberger Berman Socially Responsive Fund Date: August 27, 2013 NEUBERGER BERMAN EQUITY FUNDS CLASS R6 ADMINISTRATION AGREEMENT SCHEDULE B Compensation pursuant to Paragraph 3 of the Neuberger Berman Equity Funds Class R6 Administration Agreement shall be: For the services provided to the Trust or to each Series without regard to class, 0.06% per annum of the average daily net assets of Class R6 of each Series; For the services provided to Class R6 of a Series and its shareholders (including amounts paid to third parties), 0.02% per annum of the average daily net assets of Class R6 of said Series; plus in each case Certain out-of-pocket expenses for technology used for shareholder servicing and shareholder communication, subject to the prior approval of an annual budget by the Trust’s Board of Trustees, including a majority of thoseTrustees who are not interested persons of the Trust or of Neuberger Berman Management LLC, and periodic reports to the Board of Trustees on actual expenses. Date: March 14, 2013
